Citation Nr: 1637859	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-01 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to November 2006.  She also had active duty for training from January 1986 to April 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Roanoke, Virginia Department of Veteran Affairs (VA) Regional Office (RO). 

 The Board remanded the above-listed claim in March 2015 for additional development and readjudication.  The Board finds substantial compliance with its remand instructions, so it may proceed to their merits.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).


FINDING OF FACT

The Veteran's service-connected disabilities were not of such severity that they effectively precluded all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify her.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

TDIU

A Veteran may be awarded a TDIU upon a showing that she is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran's highest combined disability rating prior to November 27, 2013 was 60 percent based on multiple disabilities, which does not meet the minimum threshold for the award of schedular TDIU.  See, e.g., September 2015 Rating Decision (listing service-connected disabilities and calculating a 60 combined disability rating from May 7, 2010 to November 27, 2013); 38 C.F.R. § 4.16(a).  

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

For one month, from November 27, 2013, until December 27, 2013, the Veteran's combined disability rating was 70 percent, with one 40 percent rating for the Veteran's back disability.  During that one-month period, the Veteran met the minimum threshold criteria for a schedular TDIU rating.  Again, the determinative question is whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  If the Veteran is unemployable and meets the threshold criteria, the Board may grant TDIU without submission to the Director, Compensation and Pension Service.  However, the key factual issue remains unemployability.

Thereafter, from December 27, 2013, until the present, once the rating for the back condition was reduced, the Veteran's combined disability rating has been 60 percent which, again, does not meet the threshold criteria.  The Board will consider whether submission to the Director, Compensation and Pension Service for extra-schedular consideration is warranted, i.e. whether the Veteran was unemployable due to service-connected disabilities.

Because the central and, as will be shown, the determinative issue in this matter is whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Board will not discuss the three different time periods in separate sections.  However, the Board has considered whether, at any point during any of the relevant periods, the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (citing 38 C.F.R. §§ 4.1 , 4.15, 4.16(a)).  

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that veteran's case in a different category than other veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363.

According to the Veteran's April 2015 Application for Compensation Based on Unemployability, she had most recently worked as an officer at a jail, a position she held from September 2007 to December 2009.  She indicated she completed four years of college education and had "Post 911" education or training from December 2010 to December 2014.

She alleges that her service-connected disabilities, particularly her back disability and sciatica of the bilateral lower extremities, prevented her from working beginning in November 2009.  The record contains opinions regarding the effect of each of the Veteran's service-connected conditions on her employability.

There are several examinations of record that discuss the severity of her service-connected conditions and their functional impacts.

The Veteran's plantar fasciitis, tinea pedis, and back disabilities were evaluated during a January 2007 VA Examination.  The examiner noted the Veteran's complaints of pain in her bilateral plantar foot regions during morning ambulation, but found no painful motion, disturbed circulation, weakness, atrophy, or tenderness to palpation of the feet or toes.  She also had no signs of abnormal weight bearing.  The examiner noted that the Veteran's tinea pedis involved five percent of her entire body.  She did not require systemic therapy or immunosuppressive drugs for a total duration of six weeks or more.  With respect to the back disability, the examiner noted discomfort exacerbated with bending, twisting, heavy lifting, and standing or sitting for long periods of time.  The examiner indicated there were not current specific functional impairments.

A September 2008 VA examination of her back revealed flexion of 55 degrees, with pain at 55 degrees.  Repetitive use limited flexion five additional degrees.  The Veteran reported symptoms of stiffness and numbness, and the examiner stated that her condition fatigues her easily and makes it difficult to exercise.  A sensory deficit was identified in the bilateral legs and dorsal feet, and left lateral thigh.  Knee and ankle jerks were 3+ (hyperactive without clonus) in both extremities.  The examiner opined that the spine condition results in fatigue and difficulty exercising.

In May 2010, a VA examiner diagnosed thoracolumbar paraspinal tendonitis with intervertebral disc syndrome (IVDS) and noted significant limitations on range of motion (i.e. 35 degrees flexion with pain at 20 degrees, 10 degrees extension with pain at 0 degrees, 30 degrees of right and left lateral flexion and rotation with pain at 20 degrees).  The May 2010 VA examiner also diagnosed left lower extremity sciatica.  The examiner documented the Veteran's reports of pain with prolonged standing, walking, bending, and lifting, including while doing routine housework.  The Veteran also reported constant pain that would flare-up resulting in the above limitations.   She also reported stiffness, spasm, decreased motion, and numbness.  With respect to impairment of occupational functioning, the examiner opined that the Veteran's conditions affect her employment by causing pain with prolonged standing, sitting, lifting, and bending.

The December 2013 VA examination of the Veteran's skin condition (tinea pedis) indicated burning and itching that was medicated with topical corticosteroids.  The Veteran had not had any debilitating episodes nor any non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforma, or toxic epidermal necmylsis in the past twelve months.  Physical exam revealed dermatitis covering less than five percent of total body area and no exposed body area.  The examiner opined that the skin condition had no impact on her ability to work.  With respect to the Veteran's feet, the examiner diagnosed plantar fasciitis and bilateral pes planus.  The examiner indicated that the Veteran did have pain on use of the feet (bilaterally), but the pain was not accentuated on use nor was there pain on manipulation of the feet.  There was indication of swelling on use (bilaterally) and extreme tenderness of the plantar surface of the feet (bilaterally).  The Veteran had decreased longitudinal arch height on weight-bearing.  The examiner opined that the condition did not impact the Veteran's ability to work.

The December 2013 VA examiner also evaluated the Veteran's back condition.  He noted a diagnosis of thoracolumbar paraspinal tendonitis with IVDS.  The Veteran reported there were times that she could barely get out of bed.  She also described flare-ups that prevented her from getting up.  Range of motion was measured as 85 degrees flexion with objective evidence of pain at 85 degrees.  Extension, left and right lateral flexion, and left and right lateral rotation were all measured as 25 degrees with pain at 25 degrees.  She was able to complete repetitive use testing with no change in range of motion.  The examiner noted pain on movement as the Veteran's only functional impairment associated with the back condition.  The examiner noted mild paresthesias and mild numbness of the bilateral lower extremities.  There were no incapacitating episodes of IVDS in the past twelve months.  The examiner noted pain, weakness, fatigability and/or incoordination during flare-ups, as well as an additional estimated loss of range of motion of five degrees in each measured direction.  The examiner opined that the back disability did not impact the Veteran's ability to work.  

More recently, the evidence indicates that the condition primarily affects her occupational functioning by limiting the amount she can lift (less than ten pounds) and prohibiting "frequent bending/stooping."  See December 2014 VA Examination.  She was diagnosed with IVDS and bilateral sciatica.  Her primary back symptom was pain on movement that limited her range of motion.  Range of motion was 85 degrees flexion (with pain at 85 degrees).  She had not had any incapacitating episodes.

The May 2015 VA examination with respect to her peripheral nerves resulted in diagnoses of bilateral lower extremity sciatic nerve involvement.  The Veteran reported that the condition has gotten worse and causes her legs to go numb and buckle.  Muscle strength and reflexes were normal throughout the lower extremities.  She had decreased sensation at the thigh/knee, lower leg/ankle, and foot/toes.  There were no trophic changes and her gait was normal.  The examiner opined that the Veteran had incomplete paralysis of the sciatic nerve (left and right) of moderate severity.  The examiner opined that the impact of the peripheral neuropathy on the Veteran's ability to work was difficulty lifting heavy objects and prolonged walking.

Treatment records document back pain and leg/foot pain, and are consistent with the VA examinations.  In July 2010, a vocational rehabilitation counselor opined that the Veteran's restrictions due to her service-connected disabilities consisted primarily of the need to minimize lifting more than 20 pounds.

The Board finds that the best evidence regarding the impairment in occupational functioning due to the Veteran's service-connected disabilities are the May 2010, December 2013, December 2014, and May 2015 VA examinations.

Overall, although the Board notes the significance of each of the Veteran's service-connected conditions, the Veteran appears primarily to have been limited with regard to lifting more than ten pounds, bending, stooping, standing for long periods or sitting for long periods.  The tinea pedis has had no impact on occupational functioning throughout the relevant period and the plantar fasciitis only a minimal effect (prolonged standing and walking).  The back and peripheral neuropathy conditions more directly and significantly impact the Veteran's occupational functioning, but, again, mostly in performing physical tasks such as lifting, bending, or standing or walking for long periods of time.  The Board also credits the Veteran's statements (both in the context of pursuing her claim and to medical providers) that she cannot sit for long periods of time without developing pain.  However, the Veteran is a college educated woman with military experience in a Navy supply room, and civilian work experience including retail sales and working as an officer at a jail.  She has had four years of "Post 911" training.  The greater weight of the evidence indicates that the Veteran has the education, training, and mental and physical abilities to secure and maintain substantially gainful employment.  The Board acknowledges that the Veteran could not work in any physically demanding position, particularly one involving lifting, lots of walking, or prolonged standing.  However, the evidence indicates that her service-connected conditions would not prevent her from working in a largely sedentary position, such as telemarketing or administrative positions, that allowed occasional changes of position (e.g. to avoid prolonged sitting or standing).  Her experience in a supply room and in retail sales, as well as her significant educational achievements, indicate she has the knowledge and mental abilities to perform the physical and mental acts required by sedentary employment of that or a similar nature.  See Van Hoose, 4 Vet. App. at 363.  

Moreover, the Board finds that the Veteran's circumstances do not place her case in a different category than other veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363.  While, again, the pain associated with her conditions is significant, her 60 percent (and, briefly, 70 percent) disability ratings are based on the average impairment in earning capacity resulting from her level of disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.

The Board also acknowledges that the Veteran has expressed her own opinion regarding her ability to work.  The Board does not find the Veteran competent to opine on the clinical significance of her subjectively experienced medical symptoms.  See Davidson, 581 F.3d at 1316; King, 700 F.3d at 1344-45; Jandreau, 492 F.3d at 1377.  Moreover, the probative value of the medical opinions regarding the functional impact of those symptoms outweighs the slight probative value the Veteran's statements have on that issue.

In conclusion, the greater weight of the evidence is against finding that the Veteran's service-connected disabilities have rendered her unemployable.  Thus, the Board finds no basis upon which to refer the claim to the Director, Compensation and Pension Service for an extraschedular rating (during the period prior to November 27, 2013, and the period after December 27, 2013).  The Board also finds that grant of TDIU is not warranted for the period between November 27, 2013, and December 27, 2013 (i.e. the period when the Veteran did meet the threshold criteria for a schedular rating).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The Veteran's claim of entitlement to TDIU (on both a schedular and extraschedular basis) is denied.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided relevant notice to the Veteran on multiple occasions, including in February 2013, December 2013, and March 2015.   The notice letters set forth all necessary elements of adequate notice.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  The Veteran has not identified any other records allegedly relevant to her claim.  VA has satisfied its duty to obtain records.

With respect to examinations, VA provided examinations and/or obtained opinions on multiple occasions, but most relevantly in May 2010, December 2013, December 2014, and May 2015.  The examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  The examinations in the aggregate are adequate.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran, through her representatives, has questioned the adequacy of the VA examinations.  See January 2016 Statement of Accredited Representative (VA Form 646).  The representatives have argued that the examinations were "not complete and contemptuous [sic] in the medical opinion in reference to her ability to be gainfully employed."  As to completeness, the reports of the examinations contain detailed findings based on physical examination with respect to each of the Veteran's service-connected conditions, as well as the results of diagnostic imaging studies.  The Veteran's representatives have not identified what tests or elements of physical examination should have been completed but were not or that were not completed properly.  In reviewing the reports, the Board sees no inadequacies.  In any case, as to the proper conduct of a medical examination, a medical professional is better placed than lay persons, including members of the Board, to determine which diagnostic tests should be performed and whether they have been properly administered.  See, e.g., Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (cautioning the Board against substituting its medical judgment for that of a medical professional without "point[ing] to a medical basis other than the panel's own unsubstantiated opinion").  This is particularly so where the Veteran has not identified any specific deficiencies and has provided no competent medical evidence suggesting any inadequacy in the exam or error in the conclusions.

As to the alleged "contemptuous" medical opinions on impairment of occupational functioning, the Board sees no indication in the written reports of any lack of respect or professionalism.  It appears to the Board that the inference of "contemptuous[ness]" arises from disagreement with the conclusions, rather than any explicit or even implicit disrespect or lack of professional objectivity in the reasoning or expression of the opinions themselves.  Again, without evidence in the record or more specific allegations, the Board will not assume any irregularity in the conduct of the examination or in rendering the requested opinions.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed.Cir. 2011).

In short, the VA examinations and opinions are not incomplete or otherwise inadequate.  Rather, they provide detailed findings and well-reasoned conclusions that permit the Board to make an appropriately informed decision in this matter.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the claim currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to a TDIU is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


